DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 60/789932 and 11/697499, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 1 are directed to sending to a first set top box a first template containing a request for a vote, receiving the first template and displaying the first .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim 2 recites, in part, “the mobile telephone receiving the first template.” The specification as originally-filed does not appear to disclose or suggest the above limitations.
Claim 4 recites, in part, “the player starting the game has the most votes.” The specification as originally-filed does not appear to disclose or suggest the above limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Regarding claim 1, Higgins teaches a method of voting over a cable network system comprising a cable head end or server and at least one set top box connected to the cable head end or server ([0022], [0031], Fig. 1), comprising:
a) the cable head end or server sending to a first set top box a first template containing a request for a vote ([0034], “Application server 102 comprises a polling module 202 operable for providing a poll regarding a subject, 
d) the first set top box receiving the first template and displaying the first template on a first display connected to the first set top box ([0049], “Set-top box 304 may also include internal and/or external storage medium 410 for storing video data files, interactive applications and other content for later presentation to television user 104….For example, the set-top box 304 may store …polls, poll results, and other information, for presentation on television 106 responsive to a request from television user 104 (e.g., when television user 104 selects to view an election channel a television system distribution system).” [0059], [0064], Figs. 1-2, 8);
c) a first user entering a first vote into the first set top box and the first set top box sending the first vote to the cable head end or server ([0029], “The data received by application server 102 from any of television user 104, mobile user 108 and internet user 112 may also include polling data.” [0031], [0043], “Remote control 306 may be further operable to receive input data, such as polling data 
d) repeating steps a) through c) for additional users using additional set top boxes connected to the cable head end or server ([0028], “application server 102 may be configured to receive information from and/or communicate content to a first or television user 104 using television 106, or to a second or mobile user 108 using mobile communication device 110, or to a third or internet user 112 using computer 114. The information received from and/or communicated to any of users 104, 108 and 112 may comprise user generated content of people (e.g., voters) expressing their opinions about candidates and/or issues, and/or media content relating to the election.” [0068]-[0076], Figs. 1, 9);
e) the cable head end or server tallying votes from the users and determining vote totals ([0029], “The data received by application server 102 from any of television user 104, mobile user 108 and internet user 112 may also include polling data. Further, the application server 102 can be configured to tabulate the polling data in order to generate poll results for presentation to end-users via television 106, mobile communication device 110 and/or computer 114.” [0075], Figs. 1, 9);
f) the cable head end or server sending to the first set top box a result based on the vote totals ([0029], “The data received by application server 102 from any of television user 104, mobile user 108 and internet user 112 may also 
g) the first set top box receiving the result and displaying the result on the first display ([0049], “Set-top box 304 may also include internal and/or external storage medium 410 for storing video data files, interactive applications and other content for later presentation to television user 104….For example, the set-top box 304 may store …polls, poll results, and other information, for presentation on television 106 responsive to a request from television user 104 (e.g., when television user 104 selects to view an election channel a television system distribution system).” [0086], “Once media content, user generated content and/or poll results are received and/or generated, the data may be transmitted in various combinations for presentation on disparate communication devices.” Figs. 1, 9).



Regarding claim 7, Higgins further teaches a method wherein the voting comprises a political poll ([0020], “In one embodiment discussed herein, the communicated content is described in the context of a government election (e.g., a presidential or congressional election).” [0034], “Application server 102 comprises a polling module 202 operable for providing a poll regarding a subject, and operable for receiving polling data 208 and 210 from television user 104, mobile user 108 and/or computer user 112 responsive to the poll. For example, the subject may comprise an election, and the poll may elicit information regarding the election, such as opinions about a candidate in the election or particular issues of relevance to the election (e.g., taxes).”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins and Medford et al (US 2007/0089145).

Regarding claim 2, Higgins further teaches a method comprising
a mobile telephone connected to the cable head end or server ([0028], “application server 102 may be configured to receive information from and/or communicate content to a first or television user 104 using television 106, or to a second or mobile user 108 using mobile communication device 110, or to a third or internet user 112 using computer 114.”),
the cable head end or server sending to the mobile telephone a second template containing a request for a vote ([0059], “Voters may express their opinion by providing user generated content (e.g., videos) to application server 102, or may express their opinion by participating in polls provided over television 106, mobile communication device 110 and/or computer 114.” [0064], “If computer user 112 desires to participate in poll 810, then computer user 112 can select a desired choice from the poll and press submit button 812. … A similar 
the mobile telephone
displaying the second template on a second display connected to the mobile telephone ([0039], [0059], “Voters may express their opinion by providing user generated content (e.g., videos) to application server 102, or may express their opinion by participating in polls provided over television 106, mobile communication device 110 and/or computer 114.” [0064], “If computer user 112 desires to participate in poll 810, then computer user 112 can select a desired choice from the poll and press submit button 812. … A similar polling process may be utilized on mobile communication device 110 or television 106.” Figs. 1-2, 8),
a second user entering a second vote into the mobile telephone ([0073], “the second end-user may be presented with a poll relating to the election. The process further includes receiving second polling data from the second end-user (operation 910). The second end-user may provide the polling data using the second communication device, or another communication device.” [0074], Fig. 9) and
the mobile telephone sending the second vote to the cable head end or server ([0073], “The second end-user may provide the polling data using the second communication device, or another communication device.” [0074], Fig. 9),

the cable head end or server sending to the mobile telephone the result based on the vote totals ([0076], “Operation 914 may provide the poll results in real-time once the second end-user provides the polling data, or may provide the poll results to the second end-user at a later time.” Fig. 9), and
the mobile telephone receiving the result ([0076], “Operation 914 may provide the poll results in real-time once the second end-user provides the polling data, or may provide the poll results to the second end-user at a later time.” Fig. 9) and
displaying the result on the first display ([0076], “For example, the poll results may be presented to the second end-user on the television at a specified time once the poll closes. … In one embodiment, a server receiving the polling data may be configured to identify a phone number of a mobile communication device which transmitted the text message, and correlate the phone number to a corresponding set-top box of the second end-user. Responsive to identifying the 
Higgins does not expressly teach the mobile telephone receiving the first template.
Medford teaches a mobile telephone receiving a video stream ([0019], “In an illustrative embodiment, the mirror video stream 112 is a replication of the PiP video stream 110. The mirror video stream 112 can be communicated to at least one wireless device, such as a cell phone 138 or a laptop computer 136. In an illustrative embodiment, as shown in FIG. 1, the mirror video stream 112 can be communicated via the router 128 to the data network 130, where the frequency of the mirror video stream 112 is modulated by one or more modulators 132, to the frequency of one or more wireless network access points 134.” [0021], “the PiP stream 10 may include video data or both video and audio data, such as television content. Also, the mirror video stream 112 can include video data or both video and audio data, such as television content.” Fig. 1).
In view of Medford’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Higgins such that the mobile telephone receives the first template in order to facilitate reception and presentation of television and/or polling content on the mobile telephone.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins, Ellis et al. (US 2004/0117831), and Aldrey et al. (US 2008/0086742).


Ellis teaches a system to enable a user to cast a vote for a particular sports player ([0189], “When the user selects a voting option (such as voting for the best baseball team of the season or voting for players for an All-Star team), the program guide may display, for example, screen 450 as shown in FIG. 37.”).
In view of Ellis’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that first template includes a message to cast a vote for a particular sports player in order improve user enjoyment and/or engagement.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the result including a sports player that received the most votes.
Aldrey teaches a result including an option that received the most votes ([0019], “In FIG. 2, a real time indication 250 may be provided, via a separate window showing the relative indications of the viewer's feedback as they occur.” Fig. 2, graph 254 shows option “Yes” has the most votes).
In view of Aldrey’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the result includes a sports player that received the most votes. The modification would enable users to easily determine the winner of the poll, thereby improving user convenience.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins, Ellis, Aldrey, and Blumberg (US 7743070).

Regarding claim 4, Higgins teaches the limitations specified above; however, the combination does not expressly teach that the message includes an inquiry as to which player to start the game, and the player starting the game has the most votes.
Blumberg teaches a system including an inquiry as to which player to start a game (Col. 3, line 57 to col. 4, line 2, “When the board of directors of the team votes in favor of allowing the fans who are pre-qualified to participate under controlled circumstances or the board of directors of a team reaches the point of indifference as to which way a decision should go, then the fan can partake in voting on the outcome of a management and coaching decision--including such decisions as compensation and who should be the starting players.”).
In view of Blumberg’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination such that the message includes an inquiry as to which player to start the game, and the player starting the game has the most votes. The modification would enable viewers to actively participate in decisions regarding sports content. The modification would provide additional functionality that would improve the user experience.

Claims 5, 8, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins and Aldrey.

Aldrey provides a teaching wherein results include vote totals ([0019], “In FIG. 2, a real time indication 250 may be provided, via a separate window showing the relative indications of the viewer's feedback as they occur. The information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Additionally, total number of poll results or percentages may be presented (not shown). Alternatively, the total results can be computed and presented as a final result.” Fig. 2).
In view of Aldrey’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that the results include the vote totals. The modification would enable users to easily determine the winner of the poll, thereby improving user convenience.

Regarding claim 8, Higgins teaches the limitations specified in claim 1; however, the combination does not expressly teach that the voting comprises a product poll.
Aldrey teaches voting comprises a product poll ([0057], “For example, after viewing a commercial for a new product, select viewers may be asked to participate in a poll regarding the commercial or the product.”).
In view of Aldrey’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that voting comprises a product poll. The modification would thereby improve the user experience. 


Aldrey teaches a template overlaying television content ([0016], “In FIG. 1, the video program currently viewed is being displayed on a television as the background image 100. Based on certain triggering events (discussed below), a polling window 102 is overlayed on the video image 100.” Fig. 1).
In view of Aldrey’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that the template overlays television content to allow users to continue viewing television content while participating in polls. The modification would thereby improve the user experience.

Regarding claim 11, the combination further teaches a method wherein the television content comprises a sporting event (Higgins: [0020], “it is also to be appreciated that apparatus, systems and/or methods described herein (and/or extensions and/or adaptations thereof) may be operable to provide content regarding any subject, including music, movies, sports, and the like.” Aldrey: [0018], [0047]).

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins and Lemmers (US 2010/0070867).


Lemmers provides a teaching for health-related surveys ([0021], “Health-related surveys can also be performed to test for patient comprehension and/or compliance, etc.”).
In view of Lemmers’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that the voting comprises a health information poll. The modification would provide additional features that would serve to improve the user experience.

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins and Slothouber (US 2006/0184989).

Regarding claim 12, Higgins teaches the limitations specified in claim 1; however, the combination does not expressly teach that the voting is for a person taking part in a reality show as to whether the person remains or leaves the show.
Slothouber teaches a system wherein voting is for a person taking part in a reality show as to whether the person remains or leaves the show ([0071], “Voting and Polling, as depicted in FIG. 9, is an interactive application configured to run topical polls, trivia questions and/or quizzes relating to what is known in the industry as ‘reality TV.’ … The interactive application may be implemented in a voting interactive situation, such as viewers voting for who should win an entertainment category e.g., an Oscar, Emmy, 
In view of Slothouber’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that the voting is for a person taking part in a reality show as to whether the person remains or leaves the show. The modification would provide additional features that would serve to improve the user experience.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins and LaJoie et al. (US 2005/0015804).

Regarding claim 13, Higgins teaches the limitations specified in claim 1; however, the combination does not expressly teach that the template is L shaped along one side and a bottom of the display.
LaJoie provides a teaching for a template that is L shaped along one side and a bottom of a display ([0121], Fig. 16, guide 338 is L shaped).
In view of LaJoie’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Higgins such that the template is L shaped along one side and a bottom of the display. The modification would allow users to continue viewing television content while participating in polls. The modification would thereby improve the user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carney et al. (US 2006/0168624) discloses a system for deploying polling and voting applications ([0027]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426